Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
A REQUEST FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, INCLUDING THE FEE SET FORTH IN 37 CFR 1.17(E), WAS FILED IN THIS APPLICATION AFTER FINAL REJECTION. SINCE THIS APPLICATION IS ELIGIBLE FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, AND THE FEE SET FORTH IN 37 CFR 1.17(E) HAS BEEN TIMELY PAID, THE FINALITY OF THE PREVIOUS OFFICE ACTION HAS BEEN WITHDRAWN PURSUANT TO 37 CFR 1.114. 
Applicant’s amendment of the claims filed 7 June 2021 has been entered. Applicant’s remarks filed 7 June 2021 are acknowledged.
Claims 5, 8-11, 14-18, 21, 22, 25-28 and 31-40 are cancelled. Claims 1-4, 6, 7, 12, 13, 19, 20, 23, 24, 29, 30, 41 and 42 are pending. Claims 7, 12, 13, 19 and 42, which were previously withdrawn as being drawn to non-elected species, are rejoined.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steven L. Highlander on 4 November 2021.

Please amend the claims as the following:
1.	A method of increasing bone strength, volume, mineralization or density in a human subject in need thereof comprising administering to said subject human C-type Lectin Domain Containing 11A (CLEC11a), wherein said human CLEC11a comprises the sequence of SEQ ID NO: 10, wherein the subject has not been diagnosed with primary or metastatic cancer, and wherein said subject suffers from osteopenia, osteoporosis, bone trauma, bone fracture, or is in need of a spinal fusion, or is in need of a dental implant.

2.	A method of treating a bone trauma, disease or disorder treatable by enhancing bone formation in a human subject comprising administering to said subject human C-type Lectin Domain Containing 11A (CLEC11a), wherein said human CLEC11a comprises the sequence of SEQ ID NO: 10, and wherein the bone trauma, disease or disorder is not primary or metastatic cancer.

3.	A method of promoting bone formation or osteogenesis in a human subject in need thereof comprising administering to said subject human C-type Lectin Domain Containing 11A (CLEC11a), wherein said human CLEC11a comprises the sequence of SEQ ID NO: 10, wherein the subject has not been diagnosed with primary or metastatic cancer, and wherein said subject suffers from a bone trauma, a bone disease or a bone disorder.

4.	A method of reversing bone loss in a human subject comprising administering to said subject human C-type Lectin Domain Containing 11A (CLEC11a), wherein said human CLEC11a comprises the sequence of SEQ ID NO: 10, wherein the subject has not been diagnosed with primary or metastatic cancer, and wherein said subject suffers from osteopenia, osteoporosis, bone trauma, bone fracture, or is in need of a spinal fusion.

7.	The method of claim 1, wherein said human CLEC11a is administered locally to a site of bone in need of treatment.

Please cancel claims 12, 13 and 19 without prejudice to Applicant's right to pursue the subject matter therein in a related application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        November 6, 2021